Exhibit ENERGIZER HOLDINGS, INC. 2000 INCENTIVE STOCK PLAN (2009 Amendment and Restatement) Section I.General Provisions A.Purpose of Plan The purpose of the Energizer Holdings, Inc. Incentive Stock Plan (the “Plan”) is to enhance the profitability and value of the Company for the benefit of its shareholders by providing for stock options and other stock awards to attract, retain and motivate officers and other key employees who make important contributions to the success of the Company, and to provide equity-linked compensation for directors.Pursuant to Internal Revenue Service Notice 2007-86, with respect to the period from January 1, 2005 through December 31, 2008, the Plan was operated in accordance with the Company’s good faith interpretation of compliance with Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) based on available guidance.Effective January 1, 2009, the Plan will be administered in accordance with the 2009 Amendment and Restatement of the Energizer Holdings, Inc. 2000 Incentive StockPlan. B.Definitions of Terms as Used in the Plan “Affiliate” shall mean any entity fifty percent or more of whose outstanding voting securities, or beneficial ownership for entities other than corporations, is owned, directly or indirectly, by the Company, or which otherwise controls, is controlled by, or is under common control with, the Company. “Award” shall mean an Option, including a Restoration Option, or any Other Stock Award, granted under the terms of the Plan. “Award Agreement” shall mean the document or documents evidencing an Award granted under the Plan. “Board” shall mean the Board of Directors of the Company. “Code” shall mean the Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder. “Committee” shall mean the Nominating and Executive Compensation Committee of the Board, or any successor committee the Board may designate to administer the
